—Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered December 21, 1999, convicting him of kidnapping in the second degree, assault in the second degree, criminal use of a firearm in the first degree, criminal possession of a weapon in the third degree, and criminal possession a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the conduct of his codefendant’s attorney during the trial was prejudicial to him is unpreserved for appellate review (see CPL 470.05 [2]), and, in any event, is without merit (cf. People v Taylor, 164 AD2d 953; People v Wise, 64 AD2d 272).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant was not deprived of his right to the effective assistance of counsel (see People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137; cf. People v Burnette, 124 AD2d 1040; People v Ruth, 83 AD2d 746).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review (see CPL 470.05 [2]), and, in any event, is without merit (cf. Penal Law § 10.00 [8]; People v Lynch, 116 AD2d 56). Ritter, J.P., Luciano, Cozier and Rivera, JJ., concur.